The answer in this case was filed on July 22, 1992. As early as October 1993, plaintiffs had failed to provide deposition dates for their expert witnesses and, not insignificantly, requested an extension of the discovery cut-off date because twenty-one months was not enough time for them to complete their discovery, despite the relatively simple nature of the case.
In December 1993, the trial court put on an order that "[p]laintiff[s] shall make every effort to make plaintiffs['] expert witnesses available for deposition, to be completed by February 15, 1994. All other discovery deadlines to remain in effect." I would emphasize that this case was originally set with a twenty-one-month discovery period, and, although the majority observes that the trial judge reduced that period, there were still twenty months allowed for discovery. The witness disclosure list was filed as early as May 1993. Was it an abuse of discretion for the trial court to expect that, prior to mid-February 1994, the depositions of those witnesses would be completed?
Counsel for plaintiff responded that it was the worst winter in Ohio's history, that the furnace for his office failed to provide heat for three weeks, and that an expert witness was out of town for the holidays. The record does not reflect that counsel made good-faith efforts on a timely basis to comply with the trial court's cut-off order. The furnace may have been out in counsel's office, but there was no excuse, over a period of several months, for counsel not to use his telephone to make the effort to schedule the requested depositions. Nakoff v. FairviewGen. Hosp. (1996), 75 Ohio St. 3d 254, 662 N.E.2d 1, decided just over six months ago by the Ohio Supreme Court, stands for the right of the trial court to use its discretion in imposing sanctions. There was nothing perverse about the decision the trial court made. The trial court was faced with the situation of a lawyer who had not done his job over a lengthy period of time and then, when ordered to do so, offered only excuses as to why he did not.
Lacking a perversity in the judgment of the trial court that would meet the well-established standards of abuse of discretion, we remove a significant arrow from the quiver of trial judges who face the awesome responsibility to ensure *Page 623 
justice in a timely manner. As I feel that the judgment of the majority of this court fails to recognize that the action of the trial judge was within the discretion that he is allowed, I would affirm the judgment in all respects.